—Order of disposition, Family Court, Bronx County (John Hunt, J.), entered on or about December 22, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts, which if committed by an adult, would constitute the crimes of sexual abuse in the first degree, sexual abuse in the third degree and menacing in the third degree, and placed him in nonrestrictive placement with the Division for Youth for a period of 15 months, unanimously affirmed, without costs.
The evidence was legally sufficient to establish that appellant intended to aid another participant in committing acts constituting sexual abuse and menacing, and the court’s finding was not against the weight of the evidence. A reasonable inference can be drawn from appellant’s proximity to the other participant and the victim, and the nature of the encounter, that appellant was aware of the forcible sexual contact taking place between them, and that appellant’s act of holding the victim’sleg by the ankle was intended to aid the other participant in prolonging the contact and preventing the victim’s escape. Concur — Lerner, P. J., Sullivan, Milonas, Rosenberger and Ellerin, JJ.